Citation Nr: 0930482	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  05-03 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
chronic sinus disorder.

2.  Entitlement to service connection for a chronic sinus 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 
1977, July 1982 to August 1982, and January 1991 to June 
1991.  The Veteran also had reserve service, including active 
duty for training and inactive duty for training.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2009, the Veteran testified before the undersigned 
via videoconference.

The issue of entitlement to service connection for a nasal 
allergy may have been raised by the record.  In light of a 
recent decision by the Court, this matter is referred to the 
AOJ for appropriate action.  


FINDINGS OF FACT

1.  Service connection for a chronic sinus disorder was 
denied in a November 1999 rating decision.  The Veteran was 
notified of the decision that same month, and an appeal of 
the decision was not initiated.

2.  Evidence added to the claims file since the November 1999 
rating decision suggests that the Veteran has a current 
diagnosis of sinusitis that is due to his service, a fact not 
established by the evidence of record prior to the November 
1999 decision.

3.  A chronic sinus disorder was not manifest during service 
and is not related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the November 1999 rating 
decision wherein the RO denied service connection for a 
chronic sinus disorder is new and material; thus, the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).

2.  A chronic sinus disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received after the enactment of the 
VCAA.

A letter dated in December 2008 told the Veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.  The 
Veteran was told that his claim had previously been denied by 
the RO.  He was informed of the reason for the denial and 
what would constitute new and material evidence to reopen his 
claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Veteran was also provided with notice consistent with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in February 2009, which was prior 
to the transfer and certification of the case to the Board.  
The Board finds that the content of the notice provided to 
the Veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  Shinseki v. Sanders, No. 07-1209 
(S. Ct. April 21, 2009).

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  During the 
Veteran's hearing, the undersigned informed the Veteran of 
what evidence he needed to submit and held the claim open for 
60 days to afford him the time to submit this evidence.  The 
Veteran did not submit any evidence.  38 C.F.R. § 3.103 
(2008).  Therefore, the Board is satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  The Veteran has been afforded 
an examination on the issue decided herein.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The examination afforded 
to the Veteran was conducted by a medical professional, who 
reviewed the claims file, solicited history from the Veteran, 
and performed a thorough examination.  Therefore, the Board 
finds that the December 2008 examination is adequate.  
Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The RO denied the Veteran's claim in November 1999 and 
indicated that there was no record of treatment for a chronic 
sinus condition in service and no relationship was found to a 
current diagnosis.

Since the November 1999 decision, the Veteran submitted a 
September 2008 written statement from a VA physician, who 
opined that the Veteran had chronic sinusitis, which was more 
than likely related to his service.  This was based on a 
review of old records.

The Board finds that this evidence relates directly to an 
unestablished fact necessary to substantiate the Veteran's 
claim.  Thus, the claim is reopened.


Analysis

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

A July 1987 service record shows the Veteran complained of 
congestion and was diagnosed with a mild upper respiratory 
infection.  On examination, the nose was unremarkable.

A March 1991 service record shows the Veteran complained of 
flu symptoms.  He was diagnosed with an acute upper 
respiratory infection.

A May 1991 service treatment record shows the Veteran 
complained of sinus congestion and drainage.  On examination, 
the sinuses were tender.  The assessment was possible early 
sinus infection.

In May 1991, the Veteran reported a history of sinus 
problems.  Upon release from active duty, examination of the 
Veteran's sinuses was normal.

In August 1991, the Veteran reported a history of sinusitis.  
It was noted that he had sinusitis and shortness of breath, 
and there was a note regarding pollen.

In an August 1992 report, the Veteran denied a history of 
sinus problems.

In December 2002, the Veteran testified at a hearing at the 
RO.  He indicated that he currently took Tylenol for his 
sinusitis.  He went to a lot of different places during 
service and experienced allergies.  He did not ever have x-
rays for his sinuses.  The Veteran had taken antibiotics for 
his sinusitis many times.

In March 2003, the Veteran underwent VA examination.  He 
complained of allergies, hay fever, a runny nose, and 
sneezing.  He denied ever having had his skin tested for 
allergies.  His symptoms were year-round.  He took Allegra 
for the allergy symptoms.  Following examination, the 
examiner diagnosed mild allergic rhinitis, questionable 
sinusitis.  He indicated that if there was some sinusitis, it 
was related to the Veteran's environmental allergens.  X-rays 
revealed only dark suture wires at the floor of the right 
orbital cavity and at the junction between the frontal bone 
and the right malar bone.  No other gross abnormality was 
seen.

March 2005 and October 2006 VA outpatient records show a 
diagnosis of allergic rhinitis.

VA treatment records dated from January 2007 to January 2009 
show the Veteran continued to have a diagnosis of allergic 
rhinitis.  There was no diagnosis of sinusitis.  The 
physician who submitted the January 2008 and September 2008 
written statements treated the Veteran numerous times and 
never took x-rays or diagnosed sinusitis.  Examination of the 
Veteran's nose was consistently normal.

In a June 2008 written statement, the Veteran's VA physician 
indicated that he had a chronic sinus disease that was 
service connected, based on the medical records.

In a September 2008 written statement, the Veteran's VA 
physician indicated that he had chronic sinusitis which more 
than likely was related to military service.  This was based 
on a review of old medical records.

In December 2008, the Veteran underwent VA examination.  He 
indicated that he was on medication for years to keep his 
sinuses clear.  He had infections that produced green mucus.  
On examination, there was no evidence of obstruction in the 
nostrils.  There was no evidence of sinus-type pain.  
Instead, it seemed to be the healing of the old bone 
fractures.  There was no purulent discharge or speech 
impairment.  The examiner indicated that this was not chronic 
sinusitis.  Instead, it was recurrent sinusitis.  There was 
no pain, headaches, purulent discharge, or crusting.  There 
were non-incapacitating episodes.  An x-ray showed no 
evidence of sinusitis.  There was an old healed fracture with 
wire stabilization noted on the right.  The impression was no 
evidence for sinusitis.

Based on the evidence of record, the Board finds that service 
connection is not warranted for sinusitis.  Specifically, 
there is no clinical evidence for this disorder contained in 
the claims file.  While the Veteran's VA physician submitted 
a written statement indicating that the Veteran had chronic 
sinusitis, the treatment records show there is no such 
diagnosis.  The Veteran sought treatment numerous times at 
VA, often from the physician that wrote the statements.  
However, he continued to have a diagnosis of allergic 
rhinitis and was never shown to have sinusitis.  Without a 
probative evidence of disability, service connection may not 
be awarded.  The Board is fully aware that the examiner is 
competent to enter a diagnosis.  However, competence is just 
one factor to be considered.  The probative value or weight 
must also be considered by the Board.  The statement from 
this professional is unsupported by clinical findings and is 
in conflict with other documents, to include documents from 
this same examiner.  Although the evidence is considered, it 
is of little probative value (when compared with the other 
evidence of record.) 

The Board finds that the June and September 2008 written 
statements from the Veteran's VA physician are less probative 
than the many years of treatment records showing no diagnosis 
of sinusitis.  Furthermore, while the VA physician indicated 
that he reviewed the Veteran's medical records, he provided 
no explanation as to why he determined the Veteran had 
chronic sinusitis when his treatment records, many of which 
were authored by that physician, contain no such diagnosis.

The Board also finds the report of the December 2008 VA 
examination is more probative than the June and September 
2008 written statements.  The examiner conducted a thorough 
examination to determine whether the Veteran had sinusitis, 
and explained the reason for the absence of such a diagnosis.  
This record is consistent with all VA treatment records 
contained in the claims file.  The Board reiterates that the 
Veteran's claims file was held open for 60 days following his 
hearing for the Veteran to submit evidence that he had been 
clinically diagnose with sinusitis.  The Veteran did not 
submit any evidence during that time.

Finally, while the Veteran has been diagnosed, post-service, 
with allergic rhinitis, a review of his claims file shows he 
was not found to have this disorder while on active duty.  
The VA outpatient treatment records indicate it was first 
diagnosed in October 2002.  While the service treatment 
records show the Veteran sought treatment for upper 
respiratory infections, he was never shown to have allergies 
or to have been diagnosed with allergic rhinitis during 
service.

Since there is no reliable evidence of sinusitis, there is no 
continuity of symptomatology since service.  The Veteran's 
own assertions of continuity are far less probative than the 
clinical evidence contained in the file.  Assuming he is 
competent to report that he has sinusitis, such assertions 
are less probative than the actual clinical findings.  With 
regard to any other sinus disorder, the Veteran denied a 
history of any such disorder in an August 1992 record, which 
is a signed, sworn document.  This contemporaneous evidence 
contradicts any statements by the Veteran that such symptoms 
have been present since his discharge from active duty.  As 
such, continuity of symptomatology is not established for any 
sinus disorder since service.  While the June 2008 written 
statement appears to link the two, there is no rationale and 
no explanation of this contended relationship when the 
service treatment records show the Veteran was not diagnosed 
with any sinus disorder in service.  Thus, this statement 
carries little probative weight.

Therefore, the Board concludes that the evidence 
preponderates against the Veteran's claim, and service 
connection must be denied.


ORDER

The application to reopen the claim of entitlement to service 
connection for a chronic sinus disorder is granted.

Service connection for a chronic sinus disorder is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


